DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

Claims 1-9 have been withdrawn from consideration.  
Claims 10, 11, 15, 16, and 20 have been newly amended.
Claims 12-14, and 17-19 are in their original presentation.
Claims 10-20 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 101
Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 10-20), which recite steps of inputting keywords into a model to make a prediction, obtaining the prediction from the model, and using the prediction to output a result and treat a patient.  
These step of making a prediction, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the model language, making a prediction related to a set of words in the context of this claim encompasses a mental process of the user interpreting the meaning of a set of words.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of using a medical data model to treat a patient amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining the prediction from the model and using the prediction to output a result, and inputting keywords into a model to make a prediction amounts to insignificant application, see MPEP 2106.05(g))
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 11 and 14-20, reciting particular aspects of how the keywords may be defined, and claims 12 and 13, reciting particular aspects of how the results may be obtained may be performed in the mind but for recitation of generic computer components).   Because the additional subject matter only further narrows or defines the abstract idea, there are no additional elements for consideration, and therefore the abstract idea is not integrated into a practical application, and there is not significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2017/0344711 A1).
Regarding claim 10, Liu teaches
inputting one or more keywords and a first set of target words into a model, the model having been trained to associate the one or more keywords and at least the first set of target words to make a prediction related to a second set of target words; obtaining the prediction from the model; based on the prediction, outputting a result; and using the result to treat a patient.
Liu teaches the system receives a search query (equivalent to one or more keywords; [0025]) and correlates them to a set of expert keywords (equivalent to the first set of target words; [0025]) to determine one or more medical conditions (equivalent to the second set of target words; [0025]), and outputs the result on a user device ([0026]-[0027])
Applicant’s Specification paragraph [0023] describes the automated diagnostic and treatment system 102 as enabling “interaction between a patient and a remotely located health care professional, who may provide instructions to the patient, e.g., by communicating via the software application”.  Additionally, paragraph [0036] of Applicant’s Specification yields that the automated diagnostic and treatment system “outputs diagnosis and/or treatment information that may be communicated to the patient, for example, electronically or in person by a medical professional, e.g., a treatment guideline that may include a prescription for a medication”.  From at least the cited paragraphs, it can be interpreted that the treatment of Applicant’s system involves providing treatment information, such as instructions, to the patient.  Under the broadest reasonable interpretation, Liu teaches using the outputted result to treat a patient, which is recited by Liu as generating a self-care recommendation based on the previous determination ([0019]) where the recommendation may include resources that describe the recommended treatments (equivalent to instructions; [0050]) for the patient to perform.
Regarding claim 12, Liu teaches the limitations of claim 10.  Liu further teaches
the result comprises an identification of an illness based on a set of symptoms.
Liu teaches the result identifies an illness based on a set of symptoms ([0025])
Regarding claim 13, Liu teaches the limitations of claims 12.  Liu further teaches
making the prediction comprises, based on a likelihood score, eliminating one or more potential illnesses.
Liu teaches the system narrows the number of identified potential medical conditions (equivalent to eliminating potential illnesses) based on the confidence level for each medical condition (equivalent to a likelihood score; [0025])
Regarding claim 14, Liu teaches the limitations of claim 10.  Liu further teaches
the one or more keywords comprise an indicator.
Liu teaches the user query (equivalent to keywords) can include phrases such as “my baby has a high body temperature”, which is an indicator ([0016])
Regarding claim 16, Liu teaches the limitations of claim 14.  Liu further teaches
the indicator comprises information related to at least one of an immunization, an allergy, a travel risk, an alcohol use, an occupational risk, a diet, a pet risk, a food source, a physical condition, or a neurological condition.
Liu teaches the user query (equivalent to keywords) can include phrases such as “my baby has a high body temperature”, which is an indicator of a physical condition ([0016])

Claim Rejections - 35 USC § 103









In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.











Claims 11, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0344711 A1) in view of Fei et al. (US 2018/0025121 A1).
Regarding claim 11, Liu teaches the limitations of claim 10.  Liu further teaches
at least one of the first set of target words and the second set of target words comprises at least one of a symptom, an illness, a treatment, or an outcome.
Liu teaches the expert keywords (equivalent to the first set of target words), can include symptoms such as “fever”, “cold”, and “cough” ([0016])
Liu does not teach, but Fei teaches
the one or more keywords comprise a modifier
Fei teaches each parsed entity (equivalent to a keyword) can be searched for descriptive modifiers ([0027])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Liu to process the modifiers of Fei with the motivation to improve the efficiency of the system, as recognized by Fei in [0002].
Regarding claim 15, Liu teaches the limitations of claim 14.  Liu does not teach, but Fei teaches
the indicator comprises at least one of a pain descriptor or a negative indicator.
Fei teaches the keywords can include the description “3 days ago, my head badly hurts”, which is an indicator which comprises a pain descriptor ([0042])

Regarding claim 17, Liu teaches the limitations of claim 14.  Liu does not teach, but Fei teaches
the indicator comprises past patient medical data.
Fei teaches the indicator can include the description “3 days ago, my head badly hurts”, which is an indicator which comprises past patient medical data ([0042])
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Liu to process the past medical data of Fei with the motivation to improve parsing performance of the system, as recognized by Fei in [0026].
Regarding claim 18, Liu teaches the limitations of claim 10.  Liu does not teach, but Fei teaches
the one or more keywords comprise a measure.
Fei teaches the keywords may comprise a description such as “3 days ago, my head badly hurts.  Today my headache has reduced, but my body temperature is 103 F” (equivalent to measures of time, pain, and body temperature; [0042]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Liu to process the measure of Fei with the motivation to improve parsing performance of the system, as recognized by Fei in [0026].
Regarding claim 19, Liu and Fei teach the limitations of claim 18.  Fei further teaches
the measure comprises timing information.
Fei teaches the keywords may comprise a description such as “3 days ago, my head badly hurts.  Today my headache has reduced, but my body temperature is 103 F” (which includes timing information such as “3 days ago” and “today”; [0042]).

Regarding claim 20, Liu and Fei teach the limitations of claim 18.  Fei further teaches
at least one of the result and the measure comprise at least one of weight data, a range, an option, a frequency, a percentage, or a likelihood.
Fei teaches the parsed medical entity (equivalent to the keywords) may comprise a dimension such as a frequency of “sometimes”, “often”, and “always” ([0040]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the instant application to have used the system of Liu to process the measure of Fei and Liu with the motivation to improve parsing performance of the system, as recognized by Fei in [0026].

Response to Arguments and Amendments
Applicant’s arguments and amendments filed January 7, 2021 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered, but are not persuasive.
Regarding 101, Applicant argues that the Examiner failed to identify which elements of the claim are interpreted as the “instructions” and which elements of the claim are interpreted as those being the “exception” to which the alleged instructions are being applied to (Remarks, p. 7).  To clarify, Examiner submits that the additional elements amount to no more than mere instruction to apply an exception, such as recitation of a medical data model used to treat a patient based on medical predictions amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0020], see MPEP 2106.05(f).

Applicant’s further arguments appear to be directed to the amended claim language and are addressed in the above rejection.
Examiner submits that the burden of establishing that the claimed subject matter falls under a judicial exception to patent eligibility has been met, along with a showing of how the claims do not integrate the abstract idea into a practical application, and a showing of how the additional elements are not significantly more than the judicial exception. Therefore, claims 10-20 remain rejected under 101.
Regarding 102, Applicant argues that Liu does not teach the limitations as claimed.  It is noted that the arguments focus on the amended claim language, and thus are addressed in the rejections above.  
Regarding 103, similar arguments can be made for the 103 arguments as were made for the 102 arguments.
The same arguments as above are presented for the rest of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M NGUYEN whose telephone number is (571)272-4431.  The examiner can normally be reached on M-Th 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686